Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 12-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunori (CN1703459A) in view of Pham et al (US 2015/0018788 A1). Katsunori is interpreted from a machine translation.
With regards to claim 1, Katsunori discloses a polarizer plate comprising two polarizer protective layers (i.e., first and second surface layers) each laminated to a surface of a polarizer (i.e., internal part), the two polarizer protective layers each comprising norbornene resin (i.e., cyclic olefin resin) and styrene-based elastomer (See English Translation of Description of Katsunori: page 4, first four paragraphs; page 18, second-to-last paragraph). The polarizer protective layers have thicknesses of 40 microns, and the polarizer has a thickness of 75 microns, leading to both of the polarizer protective layers having thicknesses of 25% of the total thickness and the polarizer having a thickness of 50% of the total thickness (i.e., polarizer thickness of 40 microns / total thickness of (75 + 40 + 40) microns = 40 / 155 = 0.25, or 25% of the total thickness) (See Katsunori: page 20, last sentence continued onto page 21; page 21, second-to-last paragraph).
See Katsunori: page 19, third and fourth paragraphs). Based on this teaching, one of ordinary skill would have selected the composition of the polarizer protective layers for the polarizer, since composition of the polarizer protective layers contains a norbornene composition, and the polarizer is disclosed as containing a polarizer composition known in the art (i.e., which includes the polarizer protective layer compositions) (See Katsunori: page 19, third and fourth paragraphs). This modification is further motivated based on the improved breakage resistance (i.e., tensile elongation at break) associated with the polarizer protective layers and their inclusion of styrene elastomer (See Katsunori: page 8, last paragraph).
Since the polarizer protective layers contain a styrene-based elastomer, and given that the same styrene-based elastomer is used in each of the layers, each of the layers would have the same minor axis dispersion diameter (i.e., 100%) (See above discussion).
 Katsunori teaches that the styrene elastomer is in the form of rods having controlled diameter (i.e., controlled minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph). Katsunori teaches that the rod diameter affects transparency. In particular, the diameter of the rod is equivalent to the wavelength of light transmitted (i.e., the minor-axis dispersion diameter is a result-effective variable) (See Katsunori: page 13, second-to-last paragraph). Considering that Katsunori teaches manufacturing the overall polarizer plate such that it is transparent due to a particular wavelength of light, one of ordinary skill would particularly envisage selecting the same rod diameter (i.e., minor-axis dispersion diameter) for the styrene elastomer of each of the layers, since such a selection would maximize transparency at a given wavelength of light (i.e., one of ordinary skill is See Katsunori: page 13, second-to-last paragraph).  ). Therefore, one of ordinary skill would have found it obvious to have optimized the minor-axis dispersion diameters of the styrene elastomer in each of the layers (i.e., including the first surface layer part, second surface layer part, and internal part), and in particular, one of ordinary skill is guided towards selecting the same minor-axis dispersion diameter for each of the first surface layer, second surface layer, and internal part (i.e., a value of 100%) (See Katsunori: page 13, second-to-last paragraph).  See MPEP 2144.05 (II).
Although Katsunori is directed to norbornene polymers, Katsunori does not specifically disclose an addition polymer of ethylene and norbornene.
Pham discloses a flexible barrier film made of an ethylene-norbornene copolymer (i.e., addition polymer of ethylene and norbornene) (Pham: abstract para. [0037]-[0038]). Pham is primarily directed to providing improved barrier properties, which the Katsunori reference would appreciate as its film is used as a building material or in an electronic device (both uses which require barrier properties). Pham and Katsunori are analogous art in that they are related to the same field of endeavor of norbornene films. One of ordinary skill in the art would have found it obvious to have selected the ethyelene-norbornene copolymer of Pham for the norbornene polymer of Katsunori, in order to improve the barrier properties of the film of Katsunori, and also improve the extrusion properties of the film of Katsunori (Pham: para. [0038]).
With regards to claim 2, given that the same styrene-based elastomer is used in each of the layers, each of the layers would have the same minor axis dispersion diameter (i.e., 100%) (See above discussion).
 Alternatively, Katsunori teaches that the styrene elastomer is in the form of rods having controlled diameter (i.e., controlled minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph). Katsunori teaches that the rod diameter affects transparency. In particular, the See Katsunori: page 13, second-to-last paragraph). Considering that Katsunori teaches manufacturing the overall polarizer plate such that it is transparent due to a particular wavelength of light, one of ordinary skill would particularly envisage selecting the same rod diameter (i.e., minor-axis dispersion diameter) for the styrene elastomer of each of the layers, since such a selection would maximize transparency at a given wavelength of light (i.e., one of ordinary skill is motivated to adjust minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph).  ). Therefore, one of ordinary skill would have found it obvious to have optimized the minor-axis dispersion diameters of the styrene elastomer in each of the layers (i.e., including the first surface layer part, second surface layer part, and internal part), and in particular, one of ordinary skill is guided towards selecting the same minor-axis dispersion diameter for each of the first surface layer, second surface layer, and internal part (i.e., a value of 100%) (See Katsunori: page 13, second-to-last paragraph).  See MPEP 2144.05 (II).
With regards to claim 4 and 13, Katsunori teaches that the composition comprises 5 to 40 parts by weight rubbery polymer (i.e., styrene elastomer) for every 100 parts norbornene resin (i.e., cyclic olefin) (See Katsunori: claim 1). Therefore, the amount of styrene elastomer ranges from 4.76 wt. % to 28.6 wt. % (i.e., 5 parts styrene elastomer / (5 parts styrene elastomer + 100 parts norbornene) = 5/105 = 0.0476 = 4.76 wt. % styrene). This range overlaps the claimed range of not less than 5 wt. % and not greater than 35 wt. %. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claims 6, 18, and 20, the styrene elastomer is a hydrogenated styrene/butadiene block copolymer (See Katsunori: page 8, second-to-last paragraph).
With regards to claim 12, the minor-axis dispersion diameter ranges from tens of nanometers to hundreds of nanometers, which is within the claimed range of 0.4 microns to 2.0 microns (See Katsunori: page 13, fourth paragraph). This range overlaps the claimed range. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed October 8th, 2020, have been considered, but they are not found persuasive.
Applicant argues that the Merriam-Webster Dictionary reference in the Office Action is by no means definitive. Applicant states that the precise usage in a patent disclosure (in this case, the disclosure of Katsunori) should be looked to. The Examiner agrees that the precise usage in a patent disclosure should be contemplated. However, Katsunori does not support Applicant’s interpretation, as Katsunori does not define the term “several,” hence, the Examiner has consulted the Merriam-Webster Dictionary. Applicant argues that “several” does not mean more than an order of magnitude. Although the Examiner agrees, an overlapping range is still established. Katsunori discloses “several hundreds of nm,” which overlaps the claimed endpoint of 0.4 microns. An order of magnitude, as argued by Applicant, would mean ten hundreds of nanometers, or one micron. However, Applicant’s range is much lower than one micron. Applicant’s arguments with respect to the phrase “order of magnitude” do not actually identify a difference between Katsunori and the present claims.
Applicant argues that the minor axis of the present application is the transverse direction in the X-axis direction, not the thickness direction in the Z-axis direction. This argument is not found persuasive as it does not appear to rectify the Examiner’s previous arguments that Katsunori and Pham discloses a substantially identical composition to that of the claimed invention, and therefore, the structure of Katsunori and Pham is still expected to possess the claimed diameter. Furthermore, Applicant’s arguments do not appear to negate the finding that minor-axis dispersion diameter would have been obvious to optimize. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783